Citation Nr: 1520308	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to in-service exposure to toxic chemicals.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to in-service exposure to toxic chemicals.  

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to in-service exposure to toxic chemicals.  

4.  Entitlement to service connection for fibromyalgia, to include as secondary to in-service exposure to toxic chemicals.  

5.  Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, and/or sleep impairment, to include as secondary to in-service exposure to toxic chemicals.  

6.  Entitlement to service connection for a disability involving the lungs that is separate and apart from the service-connected obstructive lung disease, including, but not limited to chronic bronchitis, dyspnea and/or asthma, to include as secondary to in-service exposure to toxic chemicals.  

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected chronic headaches secondary to exposure to chemicals.

8.  Entitlement to an effective date earlier than February 7, 2008 for the grant of service connection for chronic headaches secondary to exposure to chemicals.

(The issue pertaining to entitlement to an effective date prior to April 21, 2000 for the award of service connection for obstructive lung disease, to include whether there is clear and unmistakable error in the June 1979 rating decision that denied service connection for a lung disorder will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Veteran testified at a personal hearing before a DRO at the RO.  In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VAs Central Office in Washington, DC.  A transcript of the hearing is of record.  

In a March 2012 decision, the Board granted service connection for headaches and remanded the remaining issues listed above for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a July 2012 rating decision, the RO effectuated the Board's March 2012 grant of service connection for chronic headaches and assigned an initial disability evaluation of 10 percent effective from February 7, 2008.  The Veteran subsequently submitted a "Notice of Disagreement" with that rating decision which was received at the RO in August 2012.  The Veteran asserted that his headaches were severe and that he filed for the headaches in 1979.  Accordingly, the increased rating and earlier effective date matters must be remanded for the issuance of a statement of the case.

The issues, other than entitlement to service connection for a heart disorder and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension and heart disease, which produce left ventricular hypertrophy, are unrelated to service, including in-service chemical exposure.  


CONCLUSION OF LAW

Neither hypertension nor heart disease was incurred in service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in an August 2008 letter that was provided before the December 2008 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration (SSA) used in conjunction with a claim for SSA disability benefits.  Also, the case was remanded in March 2012 to afford the Veteran a VA examination to address his contentions.  The examination was adequate because the examiner conducted a physical examination, reviewed the Veteran's medical history and provided sufficient information concerning his disabilities such that the Board can render an informed determination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

II.  Service Connection

The Veteran seeks service connection for hypertension and a heart disorder.  The Veteran has consistently maintained that these disabilities are secondary to in-service toxic chemical exposure.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2014).

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2014) (which includes ischemic heart disease), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2014) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).  The Veteran testified that although he volunteered for Vietnam service, he did not ultimately serve in Vietnam.  Accordingly, these provisions are not applicable to his claims.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A VA examiner in September 2012 determined that the Veteran has a diagnosis of hypertensive heart disease and diastolic dysfunction.  The examiner indicated that the Veteran did not have a diagnosis of ischemic heart disease, and his hypertensive heart disease was due to longstanding elevated pressure.  The examiner also found that the Veteran did not have congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart condition or pericardial adhesions.  Based on findings from a September 2012 echocardiogram, the examiner found there was evidence of mild left ventricular hypertrophy (LVH).  An exercise stress test revealed a limitation of METs level primarily limited by obstructive lung disease and a secondary limiting factor of deconditioning.  

The Veteran has a diagnosis of hypertension dating back to 1991, but the examiner indicated that there was no compelling evidence to support a conclusion of relationship to service, including chemical exposure.  

Similarly, the examiner found no evidence in the record to indicate or substantiate a connection between any heart disease, including hypertensive heart disease, and service, including chemical exposure.  The examiner noted that the Veteran had mild hypertensive heart disease dating back to October 2002, but there was no apparent relationship to service, including chemical exposure.  

A causal connection between the Veteran's hypertension and left ventricular hypertrophy, and service requires a medical nexus opinion because the Veteran did not have a diagnosis of hypertension or any other heart condition in service or within the first post service year to a degree of 10 percent or more.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, the Veteran, as a lay person, is not competent to diagnose or provide a causal connection for a heart disorder or hypertension.  These are matters which are beyond the ability of a lay person to observe.  

The only evidence of record supporting the Veteran's claim as to a relationship between his hypertension and heart condition, and service, is an opinion from a VA primary care staff physician dated in January 2008.  However, the clinician did not provide any rationale and therefore the opinion is not entitled to any probative weight.  Moreover, the Veteran's opinion is not probative because he does not possess the requisite medical background to provide a competent opinion in this regard.  The competent and probative evidence weighs against the claim.  The VA examiner reviewed the history, noted the dates of onset of hypertension and heart disease, and concluded that no relationship to service years earlier, including as a result of chemical exposure, was shown.  While additional medical evidence was added to the record showing continued treatment for this condition after the Veteran's September 2012 examination, none of this evidence provides the necessary nexus between the Veteran's hypertension and heart disease, and service.  As such, neither a waiver of AOJ review nor remand is necessary and service connection for hypertension and heart disease is not warranted.  

For these reasons, the preponderance of the evidence is against the claims and service connection for hypertension and heart disease is not warranted.  As the preponderance of the evidence weighs against the claims, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for hypertension is denied.  

Service connection for a heart disorder is denied.  


REMAND

Regarding the Veteran's respiratory condition, the examiner in September 2012 specifically indicated, by checking the appropriate boxes on the examination report, that the Veteran had a diagnosis of COPD, but did not have diagnoses of asthma, emphysema, chronic bronchitis, constrictive bronchiolitis, interstitial lung disease, or restrictive lung disease.  

The September 2012 examination report also notes that the Veteran does not have any of the following pulmonary conditions:  asthma, bronchiectasis, sarcoidosis, pulmonary embolism, mycotic lung infection, bacterial lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, tumors or neoplasms, or other pulmonary conditions.  

The September 2012 examination report does indicate, however, that the Veteran has granulomas and scarring, diagnosed in August 2003 and November 2002, respectively.  The examiner concluded that the Veteran had COPD and scarring, which was multifactorial with smoking and exposure to chemicals being apparent etiologic risk factors.  The examiner opined that the smoking and in-service chemical exposure were, as likely as not, equal contributors.  The examiner also opined that the Veteran did not have any other type of chronic bronchitis.  Regarding the granulomas, the examiner noted that they are rather common findings on lung radiographic studies, they can result from microbe infections of various types and are most often not discernable, which was the case with this Veteran.  The examiner was unable to determine the cause of the granulomas because there was insufficient information available or obtainable to render a more definitive conclusion.  In summary, the examiner indicated that there was no way to determine the etiology of the granulomas, even with additional testing.  

In a February 2013 statement, the Veteran indicated that he did have a diagnosis of bronchiectasis and pulmonary embolism.  In support of this statement, the Veteran submitted VA and private treatment records showing treatment for his lung condition after the September 2012 examination.  These records show that the Veteran may have had a pulmonary embolism in November 2012, that he was treated at Doctors Hospital as an inpatient for chest wall pain thought to be lung related, and that he was treated for chronic bronchitis in February 2013.  

In light of this evidence showing additional lung disease, another VA examination is necessary to decide this claim.  Importantly, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant, that takes into account the records of prior medical treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Regarding the fibromyalgia claim, the record contains a January 2008 medical opinion from the Veteran's primary care physician.  The doctor opined that the Veteran's fibromyalgia and chronic pain issues were as likely as not related to his in-service toxic chemical exposure.  The examiner provided no rationale for this opinion.  Thus, the matter was remanded for another examination and the remand directed the examiner to provide an opinion as to the likely etiology of the fibromyalgia.  

According to a series of VA examinations conducted in September 2012, the Veteran had fibromyalgia, diagnosed in 2003.  The examiner noted that the Veteran's fibromyalgia symptoms included generalized muscle aches, weakness, migratory joint pains, sleep disturbance, inability to concentrate, forgetfulness, headaches, and other neuropsychologic symptoms.  The examiner found that the Veteran did not have chronic fatigue syndrome.  

The September 2012 examiner, in a November 2012 addendum, opined that the Veteran's fibromyalgia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that fibromyalgia had been diagnosed, but there was no indication that it was related to any injury or occurrence during active duty.  However, it is unclear if the examiner considered the Veteran's exposure to diesel fuel/fumes and cleaning solvents in service.  

Similarly, the November 2012 opinion regarding the likely etiology of the Veteran's neuropathy is also inadequate.  The Veteran has a current diagnosis of primary sensory neuropathy, diagnosed in 2005.  The Veteran reports pain, numbness and burning in the feet and hands which has reportedly been present since 2003.  Nerve conduction studies confirmed the diagnosis in 2005.  An August 2005 VA progress report notes that the Veteran's B-12 level was within the normal range and so a B-12 deficiency was ruled out as a possible cause of the neuropathy.  The doctor indicated that the Veteran's peripheral neuropathy continued to remain idiopathic at that point.  

The September 2012 examiner, in a November 2012 addendum, opined that the Veteran's peripheral neuropathy was thought to be due to a B-12 deficiency; however, the 2005 report noted above specifically indicated that the Veteran's B-12 level was normal and therefore a B-12 deficiency was ruled out as the cause of the neuropathy.  It appears therefore that the September 2012 examiner's November 2012 opinion is based on inaccurate medical findings.  

Given the 2005 finding, it may not be possible to determine the likely etiology of the neuropathy; however, the examiner must state this in the examination report if he or she is unable to opine as to its etiology without resorting to mere speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner's November 2012 opinions with regard to the Veteran's fibromyalgia and peripheral neuropathy are not adequate and additional examinations are necessary in order to fairly decide the claims.  38 C.F.R. § 3.159.  The issue pertaining to disability manifested by fatigue, sleep impairment and/or dizziness is intertwined with the fibromyalgia issue in light of the examiner's notation that sleep disturbance was a symptom of fibromyalgia.

In a July 2012 rating decision, the RO effectuated the Board's March 2012 grant of service connection for chronic headaches and assigned an initial disability evaluation of 10 percent effective from February 7, 2008.  The Veteran subsequently submitted a "Notice of Disagreement" with that rating decision which was received at the RO in August 2012.  The Veteran disagreed with the decision asserting that his headaches were severe and that he filed his claim in 1979.  Accordingly, a statement of the case must be issued on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the current nature and likely etiology of any diagnosed pulmonary disability other than the service-connected obstructive lung disease, to include asthma, chronic bronchitis, bronchiectasis, pulmonary embolism, granulomas and scarring; and, any disability manifested by shortness of breath.  The electronic record must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current pulmonary disability other than the already-service-connected obstructive lung disability.  Then, the examiner is requested to opine as to whether any such additional disability, at least as likely as not (50 percent probability or greater) had its onset during service, is related to service including exposure to chemicals therein (including diesel fuel/ fumes and cleaning solvents).  In so doing, the examiner should explain whether the Veteran's present symptoms are manifestations of his obstructive lung disorder/COPD, or whether they are manifestations of some other pulmonary/respiratory disorder separate and apart from the obstructive lung disorder/COPD.  

The examiner's attention is directed to evidence received after the September 2012 examination, which indicates the Veteran had a pulmonary embolism in November 2012, that he was treated at Doctors Hospital as an inpatient for chest wall pain thought to be lung related, and that he was treated for chronic bronchitis in January 2013.  

Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his description of symptoms during service and thereafter.  Based on the Veteran's statements and other evidence of record, the Board has conceded that the Veteran is chemical/fuel sensitive, but also notes that the record reflects a long history of smoking.

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

2.  Schedule the Veteran for the appropriate VA examination(s) to determine the current nature and likely etiology of any diagnosed fibromyalgia; sleep impairment, fatigue and/or dizziness; and peripheral neuropathy.  The electronic record must be made available to, and reviewed by, the examiner, and the examination report must reflect that the record was reviewed.  

The examiner is specifically requested to opine as to whether the Veteran's fibromyalgia disability, at least as likely as not (50 percent probability or greater) began in or is related to service, to include as a result of conceded in-service chemical/fuel exposure (including diesel fuel/ fumes and cleaning solvents).    

The examiner is asked to address whether the Veteran has sleep impairment and/or fatigue that is not a symptom of fibromyalgia, sleep disordered breathing or service-connected depression.  See fibromyalgia examination report of September 2012 (noting fibromyalgia symptoms of fatigue and sleep disturbance), VA psychiatric examination report of October 2009 (noting chronic sleep impairment in the remarks section), and September 2012 sleep apnea examination report (reflecting a diagnosis of sleep disordered breathing).

If so, the examiner is asked to address whether the Veteran has another disability or disabilities manifested by sleep impairment and/or fatigue and, if so, the examiner is asked to opine whether it is least as likely as not (50 percent probability or greater) that such disability or disabilities began in or are related to service, to include as related to in-service chemical/fuel exposure (including exposure to diesel fuel/fumes and cleaning solvents).

The examiner is also asked to opine whether the diagnosed sleep disordered breathing is at least as likely as not (50 percent probability or greater) related to service, to include in-service chemical/fuel exposure (including exposure to diesel fuel/fumes and cleaning solvents).

The examiner is also asked to address whether the Veteran has a disability manifested by dizziness and if so whether it is least as likely as not (50 percent probability or greater) that such disability began in or is related to service, to include in-service chemical/fuel exposure (including exposure to diesel fuel/fumes and cleaning solvents).

The examiner is also requested to opine as to whether peripheral neuropathy at least as likely as not (50 percent probability or greater), had its onset during service or within the first post-service year; and/or whether any such disability is at least as likely as not related to service, including in-service chemical/fuel exposure (including exposure to diesel fuel/fumes and cleaning solvents).  The examiner's attention is directed to an August 2005 VA progress report noting that the Veteran's B-12 level was within the normal range and so a B-12 deficiency was ruled out as a possible cause of the neuropathy

Importantly, the examiner's attention is directed to the Veteran's STRs which show complaints of numbness.  Additionally, the examiner's attention is directed to the January 2008 opinion from the Veteran's primary care provider.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  After conducting any further development deemed necessary, and ensuring that all examinations are complete, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

4.  Issue a statement of the case to the Veteran and his representative concerning the issues pertaining to the initial rating of 10 percent assigned to the service-connected headaches and an earlier effective date than February 7, 2008.  Inform the Veteran and his representative how to perfect an appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


